Citation Nr: 1026310	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-21 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran requested a hearing before the Board in July 2006, 
however, withdrew his request in October 2006.

The Board remanded the Veteran's appeal in February 2009.  
However, as there has not been substantial compliance with the 
remand directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he currently suffers from a back 
problem which he sustained during service.  He contends that his 
back condition is related to the numerous airborne jumps he 
performed in service.  The Veteran's Military Occupational 
Specialty (MOS) was as a mail clerk; however, he was the 
recipient of a Parachutist Badge and reported making numerous 
jumps.

A service treatment record (STR) dated in July 1969 indicated 
that the Veteran was treated for a right lumbar para-vertebral 
muscle spasm due to an injury he had while playing with his dog 
in service.  The report of a February 1970 separation physical 
examination indicated that the Veteran complained of back pain 
from the time he sustained the aforementioned injury; the 
examiner stated that the Veteran's lumbar strain was 
asymptomatic.

A VA outpatient treatment record dated in May 2002 indicated that 
the Veteran has degenerative disc disease and has experienced 
chronic low back pain since the late 1960's.

Private treatment records from August 2002, October 2002, 
February 2003, and May 2003 demonstrated that the Veteran has 
obtained treatment for his diagnoses of degenerative disc 
disease, a herniated disc, and chronic low back pain.  In July 
2003, the Veteran underwent surgery for his lumbar disc 
herniation at L4-L5 and L5-S1 with right and left L5-S1 sciatica.

As per the February 2009 remand directive, the Veteran underwent 
a VA examination in May 2009.  The examiner diagnosed the Veteran 
with spinal stenosis, degenerative disc disease, and disc 
herniations, but opined that the Veteran's back condition is less 
likely than not related to service.  The examiner further opined 
that although the Veteran recounts a hard landing in training, 
there is no evidence in his service treatment records which 
support any injury significant enough to have led to the 
Veteran's current condition.  The examiner further noted that 
while the Veteran had a back strain with spasm in June 1969 and 
sought treatment for back pain in July 1969, there is no other 
treatment of record regarding his low back injury until a VA 
outpatient treatment chart in 2000.  The examiner also noted a 
private treatment record dated in July 2003, in which the 
physician reported treating the Veteran for 12-13 years following 
a back injury; however, there was no date of the named injury.  
Finally, the examiner noted that the Veteran filed for multiple 
service connection claims prior to his low back claim, 
indicating, that it "stands to reason that if there were any 
ongoing low back problems dating to the Veteran's military 
service, he would have likely filed claims for a low back 
condition long before the current claim was originally filed."  

The Veteran is competent to state that he injured his back in 
service, specifically, due to hard landings; however, the 
examiner discounted his reported history, indicating, "there is 
no evidence in the service treatment records which supports any 
injury significant enough to have led to the Veteran's current 
condition."  The Veteran is also competent to provide testimony 
as to ongoing symptomatology experienced since service.  The 
examiner did not give that appropriate consideration. 

The Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any back condition(s) which may 
be present.  The claims folder should be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, post-service treatment 
records, and the May 2009 VA examination. 

Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not that any 
currently demonstrated back condition is the 
result of active service or any incident 
therein or, in the alternative, had its onset 
in service?

A rationale for all opinions expressed should 
be provided.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


